Citation Nr: 0702283	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  97-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for service-connected 
gunshot wound of the right (dominant) shoulder, including 
Muscle Group III, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from February 1968 to February 
1970. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 1997, the RO continued a 20 percent disability rating 
for the veteran's service-connected gunshot wound of the 
right (dominant) shoulder, Muscle Group III.  In May 2003, 
the RO denied service connection for PTSD.  

The veteran appealed both decisions.  In October 2005, the 
Board denied the claim for an increased rating, and remanded 
the claim for PTSD for additional development.  The veteran 
appealed the denial of the increased rating claim to the U.S. 
Court of Appeals for Veterans Claims (Court).  In May 2006, 
while his case was pending at the Court, the VA's Office of 
General Counsel and appellant's representative filed a Joint 
Motion requesting that the Court vacate the Board's October 
2005 decision.   That same month, the Court issued an Order 
vacating the October 2005 Board decision.  

The veteran provided testimony before a Veterans Law Judge 
(VLJ) from the Board of Veterans' Appeals (Board) at a video-
conference hearing held in July 2005.  The VLJ that conducted 
this hearing will make the final determination in this case.  
See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

The issue of entitlement to an increased rating for service-
connected gunshot wound of the right (dominant) shoulder, 
including Muscle Group III, currently evaluated as 20 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The argues that service connection is warranted for PTSD 
based on participation in combat.  In this regard, the 
veteran's service records show that he served as an 
infantryman in the Republic of Vietnam for approximately four 
months.  His awards and decorations include a Purple Heart 
and a Combat Infantry Badge (CIB).

Given the foregoing, the veteran's participation in combat is 
established, and the veteran's lay testimony alone may 
establish the occurrence of a claimed inservice stressor.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2006).  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).

Given the veteran's participation in combat, the claim 
essentially turns on whether he meets the diagnostic criteria 
for PTSD.  

The veteran's service medical records include a separation 
examination report, dated in September 1970, which shows that 
his psychiatric condition was clinically evaluated as normal.  
In an accompanying report of medical history, he denied any 
relevant symptoms.  The remainder of the service medical 
records are silent as to complaints, treatment or a diagnosis 
involving an acquired psychiatric disorder.

The post-service medical evidence consists of VA reports, 
dated between 1970 and 2006.  This evidence includes a VA 
psychiatric examination report, dated in January 2006.  This 
report shows that the veteran complained of "jumpiness," 
and difficulties sleeping.  The Axis I diagnosis was alcohol 
abuse, by history.  The examiner stated that the veteran did 
not appear to meet the full diagnostic criteria for PTSD.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  See Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 
U.S.C.A. § 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation). 
The Board considers the January 2006 VA examination report 
highly probative evidence showing that the veteran does not 
have PTSD.  The opinion was supported by a detailed rationale 
and is the only competent opinion of record which was based 
on a review of the veteran's C-file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  The Board further points out that to the 
extent that the January 2006 VA examiner concluded that the 
veteran does not have PTSD, and has a history of alcohol 
abuse, the examiner's conclusion is consistent with the 
following medical evidence: a VA examination report, dated in 
May 2003 (containing impressions that included depression and 
alcohol dependence); VA outpatient treatment reports, dated 
in 1984 and 1999 (noting alcohol abuse); a negative screening 
for PTSD in March 2005 (see VA treatment note dated March 23, 
2005); VA hospital report, dated in October 1998 (noting 
alcoholic cardiomyopathy); see also VA examination report, 
dated in October 1998 (noting "no psychiatric disorder").  

Although the Board has considered a letter from a counselor 
at the Veterans Center, dated in June 2003, which indicates 
that the veteran has PTSD, this opinion is afforded 
relatively little probative value.  This opinion is four 
sentences long, it does not indicate that it was based on a 
review of the veteran's C-file, or any other detailed and 
reliable medical history, and it does not discuss the many 
findings noting the veteran's history of alcohol abuse.  The 
statement by the counselor that the veteran has PTSD is not 
enhanced by any additional medical comment.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim that the veteran has PTSD, and 
that the claim must be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis at various points in time, as well as the 
etiology of his current conditions.  Lay persons, untrained 
in the field of medicine, are not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for PTSD is not warranted.  
To that extent, the contentions of the veteran to the 
contrary are unsupported by persuasive evidence.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in April 2003, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim.  A second VCAA 
letter was sent in February 2004.  The RO's letters informed 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claim.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  

The April 2003 VCAA letter was mailed to the appellant prior 
to the initial RO adjudication of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
the May 2006 supplemental statement of the case.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  In any event, no further notice is needed as to any 
disability rating or effective date matters.  Since the claim 
has been denied, any question as to the disability ratings or 
the appropriate effective dates to be assigned is rendered 
moot.  VA is not required, therefore, to provide this notice.  
Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA medical records.  The veteran has been 
afforded VA examinations for the disability in issue.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.


REMAND

A review of the May 2006 Joint Motion shows that it states 
the following: the only muscle group that has been recognized 
by VA for rating purposes is Muscle Group III (Diagnostic 
Code 5303), which includes the deltoid; medical reports note 
abmormalities of muscles other than the deltoid, to include 
atrophy of the supraspinatous and infraspinatous muscles (in 
April 1997); medical reports further note that there was 
tenderness about the musculature over the trapezius and 
supraclavicular fossa, and that the upper portion of the 
right biceps was "missing to a modest degree" (in April 
1998); the trapezius is in Muscle Group I, and the biceps is 
in Muscle Group V (Diagnostic Code 5305); all these muscle 
groups are in the same anatomical region (i.e., shoulder 
girdle and arm); Muscle Groups I through IV act on the 
shoulder while Muscle Group V principally involves the elbow.  

The Joint Motion essentially stated that, given the evidence 
that muscle groups other than Muscle Group III may have been 
affected, the veteran should be examined by an orthopedist 
who should identify the specific muscle groups involved in, 
or affected by, the veteran's service-connected gunshot wound 
of the right (dominant) shoulder.  The findings should 
include pain-free ranges of motion of the right shoulder and 
right elbow, and the report should be comprehensive enough to 
determine which of the listed criteria are met for the 
respective levels of disability (i.e., slight, moderate, 
moderately severe, or severe), using 38 C.F.R. § 4.56(a) 
(1996) and 38 C.F.R. § 4.56(d) (2005) as a guide. 

The Joint Motion further noted that in April 2004 the veteran 
complained of "occasional tingling to the [right] hand and 
elbow locking with repetitive motion."  It was agreed that 
although the veteran did not have a diagnosed neurological 
condition, he should be scheduled for an examination by a 
neurologist to determine whether or not he had a neurological 
condition of his right upper extremity, and, if so, whether 
such disorder was related to his service-connected 
gunshot wound.  See generally 38 C.F.R. § 3.310 (2006).  It 
was indicated that should a service-connected neurological 
disorder be found, the provisions of 38 C.F.R. § 4.55(g) 
(1996) and 38 C.F.R. § 4.55(a) (2005) were for application.  

As previously indicated, the Joint Motion noted that the 
veteran's claim was filed in 1996, that the regulations 
pertaining to gunshot wounds changed in July 1997, and that 
VA's analysis must therefore include consideration of 
whichever regulation is more favorable to the veteran's 
claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The Joint Motion noted that if a neurological 
disorder was found of the right upper extremity that was 
subject to service connection, that application of 38 C.F.R. 
§ 4.55(g) (1996) and 38 C.F.R. § 4.55(a) was required.  In 
addition, if more than one muscle group was involved, the 
principles regarding combination, elevation and separate 
ratings, found at 38 C.F.R. § 4.55, must be considered, 
applying whichever version (former or current) was more 
favorable to the veteran.  The Joint Motion noted that 
38 C.F.R. § 4.55 (1996), concerning compensable injuries to 
more than one muscle group in the same anatomical region, 
does not differentiate between muscle groups which do or do 
not act on the same joint, but that 38 C.F.R. § 4.55(e) 
(2005) was limited to muscle group injuries which do not act 
on the same joint.  Citing Jones (Charles) v. Principi, 18 
Vet. App. 248, 356-57 (2004); 38 C.F.R. § 4.25(b) (2005).  
Finally, the Joint Motion noted that in Tropf v. Nicholson, 
No. 03-1923 (U.S. Vet. App. April 4, 2006), the Court 
affirmed the validity of the totality-of-the-circumstances 
test for rating muscle injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the appellant to 
provide the names and addresses of all 
medical care providers who have recently 
provided treatment for his right shoulder 
disability.  After securing any necessary 
releases, the RO should obtain these 
records.

2.  After the forgoing development has 
been accomplished, schedule the veteran 
for VA examinations of his right upper 
extremity by an orthopedist and a 
neurologist.  Any indicated tests, 
including X-rays and neurological studies, 
should be accomplished.  The claims file 
must be made available to the examiners; 
the examiners should indicate in the 
examination report if the claims file was 
reviewed.

The examiners should identify all 
residuals attributable to the veteran's 
service-connected gunshot wound of the 
right shoulder, to include any scars, 
muscle, orthopedic, and neurological 
residuals.

Orthopedist

The examiner should identify the specific 
muscle groups involved in, or affected by, 
the veteran's service-connected gunshot 
wound of the right shoulder or upper arm, 
i.e., Muscle Groups I, III, IV, V, etc.  
The examiner should specifically discuss 
the severity of any muscle impairment.

The examination report must address any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  The examiner should accurately 
measure and report where any recorded pain 
begins and ends when measuring limitation 
of motion at both the right shoulder and 
right elbow.

If the veteran describes flare-ups of 
pain, the examiner should offer an opinion 
as to whether there would be additional 
limits on functional ability during flare-
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason should 
be explained.

All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should also describe in 
detail the veteran's scars.

Neurologist 

The neurologist must determine whether or 
not the veteran has a neurological 
condition of his right upper extremity.  

If, and only if, the veteran is found to 
have a neurological condition of his right 
upper extremity, the examiner must provide 
an opinion as to whether it is at least as 
likely as not (i.e., a probability of 50 
percent or greater) that the veteran's 
neurological condition of his right upper 
extremity was: 1) caused by his service, 
or 2) caused or aggravated by his service-
connected gunshot wound of the right 
(dominant) shoulder.  

Finally, the examiner should specifically 
discuss the extent, if any, of paralysis 
of the nerves involved.

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.

3.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws, regulations, and case 
law, including both the old and revised 
versions of 38 C.F.R. § 4.118, if 
applicable; and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


